 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10                                               )   Chapter 13
     In re:                                      )   Case No. 19-51759 SLJ
11                                               )
                                                 )   FIRST AMENDED TRUSTEE’S OBJECTION
12                                               )   TO CONFIRMATION WITH CERTIFICATE
     JASON MATTHEW CLAUSING                      )   OF SERVICE
13                                               )
                                                 )   Confirmation Date: N/A – Trustee’s Pending List
14                                               )
                                                 )   Judge: Stephen L. Johnson
15                                               )
                                                 )
16                                               )
                       Debtor(s)                 )
17                                               )
18
19   Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the

20   following reasons:
21
22
         1. The plan is in violation of 11 U.S.C. § 1325(a)(4), in that creditors would receive more
23
24            under Chapter 7 liquidation. There is excess equity in the Debtor’s real or personal

25            property in the amount of 2,937.70. The following language must be added to Section 7
26            “Notwithstanding Section 3.14, general unsecured creditors shall receive no less than
27
              $2,937.70.”
28


                                                                      Trustee's Obj to Confirmation – 19-51759 SLJ


     Case: 19-51759         Doc# 25   Filed: 01/19/201   Entered: 01/19/20 09:42:18             Page 1 of 4
        2. The Trustee is unable to determine if the Plan is in compliance with the liquidation test 11
 1
 2         U.S.C. § 1325(a)(4). The Debtor has listed a 1996 Dodge Pickup on Schedule A/B with a

 3         current value of $1,232.00. The Debtor provided a Kelly Blue Book printout stating that
 4
           the fair market value is $1,895.00. The Trustee requests the Debtor file an amended
 5
           Schedule A/B to list the accurate value.
 6
 7      3. The Trustee is unable to determine if the Plan is in compliance with the liquidation test 11

 8         U.S.C. § 1325(a)(4). The Debtor has listed a 2002 Toyota Highlander on Schedule A/B
 9         with a current value of $1,564.00. The Debtor provided a Kelly Blue Book printout stating
10
           that the fair market value is $2,076.00. The Trustee requests the Debtor file an amended
11
           Schedule A/B to list the accurate value.
12
13      4. The Trustee cannot determine whether the plan is feasible under 11 U.S.C. § 1325(a)(6).

14         Pursuant to the Debtor’s testimony at the Meeting of Creditors held October 16, 2019 he
15         has new employment. The Trustee requests the Debtor amend Schedule I to list his new
16
           employer information and his current income.
17
        5. The Trustee cannot determine whether the plan is feasible under 11 U.S.C. § 1325(a)(6).
18
19         Pursuant to the Debtor’s testimony at the Meeting of Creditors held October 16, 2019 he

20         has new employment. The Trustee requests the Debtor provide all pay advices received
21
           from his new employer.
22
        6. The Trustee is unable to determine whether the liquidation test met pursuant to 11 U.S.C.
23
24         §1325(a)(4) because of the $0.00 value of the claim against Robert McCracken listed on

25         Line 34 of Schedule A/B. In order to assist the Trustee in monitoring the value of this
26         possible asset, the Trustee requests that the Debtor include the following language in an
27
           Additional Provision:
28


                                                                       Trustee's Obj to Confirmation – 19-51759 SLJ


     Case: 19-51759     Doc# 25      Filed: 01/19/202   Entered: 01/19/20 09:42:18               Page 2 of 4
            “The Debtor shall provide the Trustee with a yearly declaration signed under penalty of
 1
            perjury, starting with July 2020 which states the status of the claim against Robert
 2          McCracken. It shall also state whether the Debtor has received any money; if so, how
            much received and when received and if any further money expected.”
 3
 4
 5
     Dated: January 17, 2020                            /S/ Devin Derham-Burk
 6                                                      ____________________________________

 7                                                      Chapter 13 Trustee

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      Trustee's Obj to Confirmation – 19-51759 SLJ


     Case: 19-51759     Doc# 25     Filed: 01/19/203    Entered: 01/19/20 09:42:18              Page 3 of 4
 1                            CERTIFICATE OF SERVICE BY MAIL
 2
            I hereby declare that I am over the age of 18 years, not a party to the within cause; my
 3
 4   business address is 983 University Ave., Bldg. C-100, Los Gatos, CA 95032. I served the within

 5   Objection to Confirmation, by placing same in an envelope in the U.S. Mail at Los Gatos,
 6
     California on January 17, 2020. Said envelopes were addressed as follows:
 7
 8
       JASON MATTHEW CLAUSING                    LAW OFFICES OF AARON LIPTON
 9            PO BOX 1491                           7960 B SOQUEL DR #156
10         FELTON, CA 95018                            APTOS, CA 95003

11
12
13
                                                /S/__Clotilde Costa________________
14                                              Office of Devin Derham-Burk, Trustee
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     Trustee's Obj to Confirmation – 19-51759 SLJ


     Case: 19-51759     Doc# 25     Filed: 01/19/204   Entered: 01/19/20 09:42:18              Page 4 of 4
